Citation Nr: 0015651	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for a service-
connected right knee disorder, post operative, involving 
degenerative joint disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected right knee disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's right knee is status post arthroscopy and 
currently involves crepitation and tenderness.  X-rays have 
been read to show mild degenerative joint disease with a 
patellar bony spur.

3.  Subjective, functional complaints consist of severe pain, 
constant swelling, and stiffness.  There is no showing of 
instability or recurrent subluxation.  

4.  Ankylosis, knee extension limited to 30 degrees, or 
nonunion of the tibia and fibula is not shown by the medical 
evidence.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a service-connected right knee disorder, post-operative, 
involving degenerative joint disease, have not been met.  
38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.59, 4.71(a), Part 4, Diagnostic Codes 5003, 5010, 
5256-5263  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for a 
right knee disorder and asserted that his disability is 
currently worse than rated.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of his knee and the 
opportunity to appear for a personal hearing and to submit 
any additional evidence in support of his claim.  The RO also 
obtained all indicated VA medical records.  The veteran has 
not indicated that there is any other relevant evidence 
available but not yet of record.  Overall, the Board finds 
that no further assistance is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records do not note any right knee defects at 
the time of the veteran's entry into service, according to an 
October 1968 induction medical examination report.  
Outpatient notes indicate that the veteran was repeatedly 
seen for pain, swelling, and effusion of the right knee in 
service, beginning in July 1972. X-rays were negative for any 
pathology.  The knee was aspirated.  There was no history of 
any injury to the knee; its etiology and diagnosis was 
unknown.  In March 1973, a provisional diagnosis of 
palindromic rheumatoid arthritis was made.  A September 1973 
separation medical examination report is negative for any 
right knee complaints or defects.

Subsequent to service, the medical evidence of record 
consists solely of VA outpatient and admission records and 
compensation and pension examination reports.  A June 1987 VA 
examination report indicates that the veteran could not bend, 
squat, or kneel, and had range of motion from 0 to 120 
degrees in the right knee.  Assessment was chronic right knee 
strain.  It was noted that he also had bilateral varicose 
veins.  A July 1989 outpatient note indicates that he had 
tenderness in the right knee, in an otherwise normal 
examination.  There was no history of "giving out" of the 
knee.  X-rays were negative.  Outpatient records from 1990 
through 1991 show treatment for diabetes and varicose veins 
of the legs, tight hamstrings, and right knee pain.

A September 1992 VA examination report indicates complaints 
of aching and swelling of the right knee.  Objectively, there 
was no deformity, swelling, or instability.  There was mild 
tenderness with pressure and range of motion from 4 to 96 
degrees.  Diagnosis was chronic sprain, right knee.  Records 
from June 1994 show that he underwent right knee arthroscopy 
and, apparently, lateral meniscectomy.  

VA hospitalization and outpatient records from July 1994 to 
February 1995 show that the veteran was seen and treated for 
a cerebrovascular accident with resultant right leg numbness 
and weakness.  A January 1995 VA joints examination report 
indicates limited range of motion of the right knee due to 
the cerebrovascular accident.  Range of motion was 0 to 120 
degrees.  There was no ligamentous laxity, a negative 
anterior drawer sign, and a negative Lachman's test.  There 
was tenderness under the patella and on the medial and 
lateral femoral condyles.  X-rays were read as negative by 
radiology, but were read by the VA examiner as showing early 
osteophyte formation on the patella with some deformity.  
Diagnosis was chondromalacia patella, right knee.

A February 1995 VA examination report shows complaints of 
right-sided numbness and weakness.  Objective evaluation 
revealed weakness of the right lower extremity and an 
inability to walk on tiptoes or perform tandem gait due to 
the weakness.  Assessment was right hemiparesis secondary to 
left cerebrovascular accident.

An August 1996 VA medical note indicates that X-rays of the 
right knee were negative.  An August 1997 orthopedic note 
reflects that the veteran had minimal degenerative joint 
disease of the right knee.

An October 1997 VA examination report indicates complaints of 
right knee pain, swelling, and stiffness.  The veteran 
described the swelling as constant and the pain as severe.  
He reported use of a knee brace and, when the pain was 
severe, a cane.  He reported no episodes of dislocation or 
recurrent subluxation.  Objective examination revealed a 
slightly antalgic gait, post-surgical scars, and slightly 
smaller right thigh circumference, as compared to the left.  
Range of motion was 0 to 140 degrees.  Varus and valgus 
stress, anterior and posterior drawer, and Lachman's tests 
were negative.  McMurray's test was slightly positive.  The 
right knee had popping, but no effusion or deformities.  X-
rays were read as essentially negative by VA staff 
radiologist, but were read by the examiner as revealing a 
bony spur of the patella.  Impression was right knee 
arthralgia with bony spur formation behind the patella, with 
degenerative joint disease.

An April 1998 VA examination report shows repeated complaints 
of pain, swelling, and stiffness in the right knee.  Physical 
examination revealed a full range of motion.  As in the 1997 
VA report, varus and valgus stress, anterior and posterior 
drawer, and Lachman's tests were negative, but McMurray's 
test was slightly positive.  There was joint line tenderness 
and crepitus.  Assessment was degenerative joint disease with 
retropatellar bony spur formation.  X-rays were read as 
essentially negative by a VA staff radiologist.

VA outpatient records from 1998 and 1999 show additional 
treatment for the veteran's right knee.  A January 1999 note 
indicates complaints of pain, swelling, and instability of 
the right knee.  Assessment was internal derangement, right 
knee.  A February 1999 physical evaluation note indicates 
that the veteran had full range of motion and no varus or 
valgus instability of the right knee.  He had medial joint 
line tenderness.  It states that X-rays from 1998 revealed 
mild degenerative joint disease.  A June 1999 note shows 
complaints of burning pain in the right knee.  Assessment was 
that this pain was caused by his diabetic neuropathy.  This 
assessment is reiterated in a July 1999 note, indicating 
neuropathic pain due to diabetic neuropathy.  It was noted 
that the veteran had knee pain, but had normal X-rays.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

b.  Proper diagnostic code and rating

In determining the proper rating for the veteran's service-
connected disability, the Board must use the Diagnostic Code 
(DC) in the Rating Schedule that most closely resembles the 
condition, both in terms of the functions affected and 
anatomical localization, as well as symptomatology.  
38 C.F.R. §§ 4.20, 4.27  (1999).  When doing so, the Board 
must explain the rationale behind its use of a certain 
diagnostic code.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

In this case, the RO rated the veteran's right knee disorder 
pursuant to DC 5257 of the Rating Schedule, currently 
assigning a 30 percent disability rating.  The Board finds 
that rating the knee under that DC is not appropriate because 
his disability does not involve, nor even resemble, that of 
lateral instability or recurrent subluxation.  See 38 C.F.R. 
§ 4.71a, DC 5257  (1999).  The medical evidence, from his 
service medical records to the most recent VA joint 
evaluation reports, consistently indicates that his right 
knee has no instability or subluxation.  According to the 
October 1997 VA examination report, the veteran expressly 
denied having any instability, recurrent subluxation, or 
episodes of giving way.  Varus and valgus stress, anterior 
and posterior drawer, and Lachman's tests have consistently 
been negative, although McMurray's test has been slightly 
positive.  Only in January 1999 did the veteran complain of 
instability of the knee.  However, even at that time, 
objective examination revealed no such instability.  Overall, 
the Board finds that his right knee disability should not be 
rated under DC 5257.  See 38 C.F.R. § 4.20  (1999).  It is 
noteworthy that DC 5257 provides for a maximum 30 percent 
disability rating for severe instability and subluxation and, 
thus, that code could not be a basis for an increased 
schedular disability rating in this case in any event.  
38 C.F.R. § 4.71a, DC 5257  (1999)

The most appropriate DC under which to rate the veteran's 
right knee disability is DC 5003.  Although every X-ray 
report has been read as essentially negative by VA 
radiologists, VA examiners have repeatedly diagnosed 
degenerative joint disease of the knee with a bony spur of 
the patella.  DC 5003 specifically covers degenerative 
arthritis.  It authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, DC 5003 authorizes a 10 
percent rating with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating when such involvement includes occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003  
(1999).

As is evident from the regulations, the veteran's right knee 
is not entitled to a disability rating in excess of 30 
percent rating under DC 5003 based solely on objective, 
clinical findings.  First, the knee has no compensable or, 
even, noncompensable limitation of motion.  Diagnostic Code 
5260 and Diagnostic Code 5261 pertain to limitation of motion 
of the knee.  They state that noncompensable limitation of 
motion is either flexion limited to 60 degrees or extension 
limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5260, 5261  
(1999).  In this case, the veteran's range of motion has 
recently, and consistently, been full, with extension to 0 
degrees and flexion to 140 degrees.  Secondly, the veteran's 
disability involves arthritis only to one joint, the right 
knee.  As such, he does not even meet the criteria for a 
compensable rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003  
(1999).

However, that does not end the analysis.  In addition to 
clinical findings, the Board must consider any functional 
limitations in its determination of a proper rating.  See 
DeLuca v. Brown, supra.  Here, the only objectively-confirmed 
symptoms are crepitus and tenderness to pressure, as well as 
a slightly positive McMurray's sign and mild degenerative 
joint disease.  Subjectively, however, the veteran has 
consistently complained of severe right knee pain, swelling, 
and stiffness.  He had an antalgic gait and reported that he 
had to use a knee brace and, occasionally, a cane.  He has 
argued that he does not have full range of motion because of 
pain on motion.

The Board finds that the subjective, functional symptoms that 
are associated with the veteran's service-connected right 
knee disorder do create additional impairment in the right 
knee over and above that contemplated solely by the minimal, 
objective manifestations.  As such, his limitation of motion 
of the right knee, for practical purposes, is more limiting 
than a full range of motion.  However, DC 5260, for 
limitation of flexion, provides for a maximum 30 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5260  (1999).  
Therefore, an increased disability rating is not available 
under that code.  Furthermore, while DC 5260 does provide for 
a disability rating in excess of 30 percent, the Board finds 
that that criteria is not currently met.  38 C.F.R. § 4.71a, 
DC 5261  (1999).  In order to be rated in excess of 30 
percent, DC 5260 requires that a knee dysfunction be the 
equivalent of limitation of extension to 30 degrees.  Id.  
Even with full consideration of all clinical and functional 
impairment in the veteran's right knee, the Board must 
conclude that his impairment does not approach the level of 
disability of a knee that has actual extension limited to 30 
degrees.  In rendering this determination, the Board 
recognizes that the veteran complains of severe pain, 
swelling, and stiffness in the knee.  However, there is no 
evidence of incoordination, easy fatigability, or deformity 
of the knee.  Furthermore, while the veteran's right knee has 
some burning pain, numbness, and weakness, these symptoms 
have been clinically correlated to his left-sided 
cerebrovascular accident, incurred in 1994, and to diabetic 
neuropathy.  As such, they are not part of his service-
connected knee disability and, thus, are not for 
consideration in this case.  Even if the Board presumed that 
all of his current symptoms were due to his service-connected 
right knee disorder, it still would not be prepared to 
conclude that a rating in excess of 30 percent is warranted.  
The exhibited right knee dysfunction does not nearly 
approximate complete ankylosis, extension limited to at least 
30 degrees, or nonunion of the tibia and fibula.  38 C.F.R. 
§ 4.71a, DC 5256, 5261, 5262  (1999).  Overall, DC 5003 (with 
secondary employment of DC 5260 and DC 5261) provide no 
schedular basis for a disability rating in excess of his 
current 30 percent rating.

The Board notes that one medical record indicates that the 
veteran underwent lateral meniscectomy at the time of his 
arthroscopy.  If true, then DC 5259 would be an appropriate 
DC under which to rate his right knee disorder.  38 C.F.R. 
§ 4.71a, DC 5259  (1999).  Diagnostic Code 5259 pertains to 
symptomatic removal of semilunar cartilage.  The lateral and 
medial menisci are crescent-shaped cartilaginous structures 
of the knee, and a meniscectomy is the removal of those 
structures.  See STEDMAN'S MEDICAL DICTIONARY 1088-89  (26th ed., 
1995).  However, DC 5259 provides for a maximum 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259  
(1999).  Thus, clearly, a schedular rating in excess of 30 
percent is not available under that code.

The Board finds no other diagnostic codes pertaining to knee 
disabilities applicable.  The veteran's knee does not involve 
ankylosis (DC 5256) or nonunion of the tibia and fibula (DC 
5262).  See 38 C.F.R. § 4.71a  (1999).

After careful review of the entire claims file, the Board 
finds that the veteran's right knee disorder is most 
appropriately rated pursuant to DC 5003 of the Rating 
Schedule.  However, neither that code, nor any other code in 
the Rating Schedule, provides for a disability rating in 
excess of 30 percent.

c.  Separate disability ratings

The veteran's representative, in its May 2000 brief 
presentation, argued for entitlement to two separate 
disability ratings for the veteran's right knee disorder, one 
for instability (DC 5257) and one for arthritis (DC 5003).  
However, the law does not provide for such action.

Separate disability ratings are available in certain 
instances.  However, they may only be assigned when "none of 
the symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  The VA's 
General Counsel has issued a precedent opinion in specific 
regard to knee disorders, which is binding on both the RO and 
the Board.  In that opinion, the VA's General Counsel held 
that, although a veteran can be rated separately for 
instability of the knee and arthritis, a separate rating must 
be based upon additional disability.  When a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or 5261 in order to obtain 
a separate rating for arthritis.  VAOGCPREC 23-97  (July 1, 
1997).  This opinion was further clarified in a subsequent 
opinion, where VA's General Counsel held that, a knee must 
have at least some pain on motion and arthritic changes in 
the joint in order to warrant separate disability ratings for 
arthritis and instability.  VAOGCPREC 9-98  (August 14, 
1998).  Here, the veteran does not have any objectively-
confirmed limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5260, 5261  (1999).  The recent medical evidence, as stated 
above, shows no instability or subluxation.  That is why the 
Board concluded, supra, that the veteran's disability is most 
appropriately rated under DC 5003 for arthritis.  To assign 
separate ratings without separate and distinct pathologies 
would be to violate the rule against the pyramiding of the 
same disability under various diagnoses.  38 C.F.R. § 4.14  
(1998).  The Court of Appeals for Veterans Claims has held 
that pyramiding essentially involves "compensating a 
claimant twice (or more) for the same symptomatology" and 
that "such a result would overcompensate the claimant."  
Brady v. Brown, 4 Vet. App. 203, 206  (1993); see also 
Fanning v. Brown, 4 Vet. App. 225  (1993). 

IV.  Conclusion

Overall, the Board finds no basis for granting an increased 
disability rating for the veteran's right knee disorder under 
the Rating Schedule.  The evidence regarding this issue is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

Entitlement to an increased disability rating for a service-
connected right knee disorder, post-operative, involving 
degenerative joint disease, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

